                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Travis Tyrone Wheeler                                              Docket No. 4:15-CR-48-2H

                               Petition for Action on Supervised Release

    COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Travis Tyrone Wheeler, who, upon an earlier plea
of guilty to Conspiracy to Distribute and Possess With the Intent to Distribute a Quantity of Cocaine and a
Quantity of Marijuana, in violation of 21 U.S.C. § 846 and 21 U.S.C. § 841(b)(1)(C), was sentenced by the
Honorable Malcolm J. Howard, Senior U.S. District Judge, on February 11, 2016, to the custody of the
Bureau of Prisons for a term of 36 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 3 years.

   Travis Tyrone Wheeler was released from custody on July 11, 2018, at which time the term of
supervised release commenced.

    On October 29, 2018, a Violation Report was submitted after the defendant tested positive for marijuana
use. The court agreed to continue supervision and the defendant was referred for substance abuse treatment
at East Coast Counseling in Greenville, North Carolina.

    On January 25, 2019, a Violation Report was submitted after the defendant tested positive for marijuana
use on January 9, 2019. The court agreed to continue supervision and the defendant was enrolled in
substance abuse treatment at East Coast Counseling in Greenville, North Carolina.

     On February 11, 2019, a Violation Report was submitted after the defendant was charged with the
offenses of Driving While License Revoked and Expired Registration/Tag (19CR700181) on February 6,
2019, in Tyrell County, North Carolina. The defendant was given a verbal reprimand and the court agreed
to continue supervision. The charges remain pending.

       On April 30, 2019, a Motion for Revocation was submitted after the defendant tested positive for
marijuana use on March 7, 2019, April 11, 2019, and April 22, 2019. At the revocation hearing held on July
9, 2019, the matter was held open for six months. On January 29, 2020, the court dismissed the Motion for
Revocation due to no further violations.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant tested positive for marijuana use on June 2, 2020, and the results were
confirmed by laboratory analysis on June 6, 2020. When confronted with the results, Wheeler
acknowledged his drug use and signed an admission statement. He was subsequently given a verbal
reprimand and was counseled about his actions. In response to this drug use, we recommend the defendant
be required to adhere to a curfew with electronic monitoring for a period of 60 days. The defendant signed
a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

                Case 4:15-cr-00048-H Document 82 Filed 06/16/20 Page 1 of 2
Travis Tyrone Wheeler
Docket No. 4:15-CR-48-2H
Petition for Action
Page 2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Dewayne L. Smith                                 /s/ Taron N. Seburn
Dewayne L. Smith                                     Taron N. Seburn
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Reade Circle
                                                     Greenville, NC 27858-1137
                                                     Phone: 252-830-2335
                                                     Executed On: June 11, 2020



                                       ORDER OF THE COURT

                               16th
Considered and ordered this _________               June
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




                Case 4:15-cr-00048-H Document 82 Filed 06/16/20 Page 2 of 2
